785 So.2d 822 (2001)
Helen Landreneau COURTLAND, Ronald E. Courtland, Caroline Ann Caswell and Susie Lorrine Slaamot
v.
CENTURY IDEMNITY COMPANY, Commercial Union Insurance Company, Federal Insurance Company, Industrial Indemnity Company, Highlands Insurance Company, Gulf Insurance Company, Travelers Casualty and Surety Company and National Union Fire Insurance Company of Pittsburgh, Pa.
No. 2000-C-3156.
Supreme Court of Louisiana.
February 9, 2001.
Denied.
CALOGERO, C.J., and LEMMON and JOHNSON, JJ., would grant the writ.